DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki et al. (JP201755594, hereinafter Moriwaki) in view of Jung et al. (KR20150066170, hereinafter Jung).
Regarding claim 1, in Fig. 6 Moriwaki discloses a power generation device comprising: a weight (130) configured to vibrate in one direction as an axial direction in response to an external vibration; a beam (122) arranged in at least one side with respect to the weight in the axial direction of the weight, having a plate shape (Fig. 3), and configured to vibrate together with the weight; a piezoelectric element (121) mounted on the beam, and deformable in response 
Moriwaki fails to disclose a stopper included in the weight, and configured to restrict an amount of the movement of the weight in the axial direction within a predetermined amount. Jung discloses a stopper arrangement (132, 133) configured to restrict an amount of the movement of the weight in the axial direction within a predetermined amount. Elements 132 and 133 restrict an amount of movement of the weight in the axial direction. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a stopper included in the weight to restrict the movement of the weight.
Regarding claim 2, Moriwaki discloses the piezoelectric element arranged on the first surface of the beam. The combination of Moriwaki and Jung would easily provide a clearance between the stopper and the stopper wall being smaller than a clearance between the piezoelectric element and the guide. It would have been obvious matter of design choice to provide the dimensions of the clearance as necessitated by the specific requirements of the particular application.  
Regarding claim 3, Moriwaki shows the beam arranged in each side with respect to the weight in the axial direction.
Regarding claim 4,  Moriwaki discloses the beam having a lattice shape including a cross support and a quadrangular frame; the cross support has a cross shape, and the quadrangular frame 17Attorney Docket No. 4041J-003603-US-CO encloses the cross support; the weight is in contact with a center of the cross support; and the piezoelectric element is arranged in a periphery of the center of the cross support (Fig. 3).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claims 5 and 6 and specifically comprising the structural arrangement of the protrusions and the expansion portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837